COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Annunziata and Clements
Argued at Alexandria, Virginia


GLORIA A. CLAURE
                                         MEMORANDUM OPINION* BY
v.   Record No. 2516-02-4             JUDGE JEAN HARRISON CLEMENTS
                                           SEPTEMBER 30, 2003
NEIL F. MURRAY


         FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                     Donald M. Haddock, Judge

          Michael A. Ward (Michael A. Ward, P.C., on
          briefs), for appellant.

          Alan B. Soschin for appellee.


     Gloria A. Claure (wife) appeals from a final decree of

divorce entered on August 28, 2002, granting Neil F. Murray

(husband) a divorce on the ground that the parties had lived

separate and apart for more than one year.   She contends the trial

court erred (1) in failing to grant her a divorce on the ground of

cruelty or constructive desertion; (2) in refusing to award her

spousal support; (3) in awarding the marital home, the parties'

automobile, and various financial and investment accounts to

husband and granting her a monetary award of only $50,000; and




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
(4) in denying her request for attorney's fees.1    In addition,

wife seeks an award of appellate attorney's fees.    For the reasons

that follow, we affirm the decision of the trial court and deny

wife's request for appellate attorney's fees.

     As the parties are fully conversant with the record in this

case and because this memorandum opinion carries no precedential

value, this opinion recites only those facts and incidents of the

proceedings as are necessary to the parties' understanding of the

disposition of this appeal.

                     I.   GROUNDS OF DIVORCE

     Wife first contends the trial court erred in not granting her

a divorce on the ground of cruelty or constructive desertion by

husband.   In her opening appellate brief, wife's entire argument

in support of her claim of trial court error is as follows:

                The evidence at trial clearly showed
           that Husband was physically and verbally
           abusive to Wife. This conduct was supported
           by the protective Order entered by the
           Juvenile Court in February, 2001. The trial
           court erred in not finding the Husband guilty
           of cruelty and constructive desertion.

     Rule 5A:20(e) requires that the appellant's opening brief

include the "principles of law, the argument, and the authorities

relating to each question presented."   Here, wife's opening brief

does not meet the requirements of Rule 5A:20(e) with regard to the


     1
       For purposes of this appeal, we have, in identifying the
issues raised on appeal, consolidated some of wife's
interrelated questions presented.


                                - 2 -
issue of the grounds of divorce.     Wife fails to present any

principles of law or to argue the issue with any specificity,

relying instead on broad, conclusory assertions.    Wife also fails

to provide any citation to controlling legal authority that

supports her position with respect to this issue.

     As we stated in Buchanan v. Buchanan, 14 Va. App. 53, 56, 415

S.E.2d 237, 239 (1992), "[s]tatements unsupported by argument,

authority, or citations to the record do not merit appellate

consideration.   We will not search the record for errors in order

to interpret the appellant's contention and correct deficiencies

in a brief."   See also Theismann v. Theismann, 22 Va. App. 557,

572, 471 S.E.2d 809, 816 (declining to address an argument on

appeal that was inadequately developed in appellant's brief),

aff'd en banc, 23 Va. App. 697, 479 S.E.2d 534 (1996); Fitzgerald

v. Bass, 6 Va. App. 38, 56 n.7, 366 S.E.2d 615, 625 n.7 (1988) (en

banc) (noting it is not this Court's "function to comb through the

record . . . in order to ferret-out for ourselves the validity of

[appellant's] claims").

     Accordingly, this claim of trial court error does not warrant

appellate consideration and we, therefore, do not consider it on

appeal.

                          II.   SPOUSAL SUPPORT

     Wife next contends the trial court erred in refusing to award

her spousal support.   The crux of wife's one-and-one-half-page



                                  - 3 -
argument in her opening appellate brief in support of that

contention reads as follows:

           In a divorce case where a claim for alimony
           is made by a wife who has been held blameless
           for the marital breach, the law imposes upon
           the husband a duty, within the limits of his
           financial ability, to maintain his former
           wife according to the station in life to
           which she was accustomed during the marriage.
           Via v. Via, 14 Va. App. 868, 419 S.E.2d 431
           (1992). In this case, the wife was not found
           to be at fault for the marital breakup.
           Accordingly, the Husband should have been
           required to pay spousal support to the Wife
           according to the station in life to which she
           was accustomed during the marriage.

     Wife cites no other legal authority and provides no further

explanation of her claim.   She does not allege that the trial

court failed to properly consider the factors set forth in Code

§ 20-107.1.   Nor does she allege that the trial court gave undue

consideration to any one particular factor.   Moreover, she does

not address the trial court's finding that there was no evidence

in the record "relative to the parties' standard of living," much

less explain how "the station in life to which she was accustomed"

could be determined in light of that finding.   Because wife's

argument is inadequately developed, we need not address this

question on appeal.   See Theismann, 22 Va. App. at 572, 471

S.E.2d at 816.

     Wife also argues that the trial court erred in refusing to

grant her a reservation of the right to receive future spousal

support.   Wife, however, never made a request to the trial court


                               - 4 -
for a reservation of the right to receive future spousal support

and raised no objection when no such reservation was granted by

the trial court.   Consequently, we will not address the merits of

wife's argument.   See Ohree v. Commonwealth, 26 Va. App. 299,

308, 494 S.E.2d 484, 488 (1988) (holding that we will not

address an issue raised for the first time on appeal); Rule

5A:18.

     Wife further argues in her opening brief that there was no

credible evidence to support the trial court's findings that she

was voluntarily unemployed and could earn at least $30,000 a year.

There was, she asserts in her brief, no expert testimony presented

and no evidence that any such job was available to her.   However,

as with wife's first argument concerning the grounds of divorce,

this argument is devoid of any applicable principles of law and

any citations to controlling legal authority that support her

position.   Thus, we will not consider the argument on appeal.   See

Buchanan, 14 Va. App. at 56, 415 S.E.2d at 239.

     Wife also argues, with respect to the issue of spousal

support, that the trial court erred in finding that her monetary

award of $50,000, made pursuant to Code § 20-107.3, should be used

for her support and would be adequate for that purpose over the

next several years.   It is clear, wife claims, that the trial

court improperly viewed the monetary award as support for wife.

We disagree with wife's characterization of the trial court's

ruling.

                               - 5 -
     Having determined that wife was voluntarily unemployed and

capable of earning $30,000 a year, the trial court concluded, upon

consideration of the evidence and the factors in Code

§ 20-107.1(E), "that no spousal support [was] appropriate in this

matter."   The trial court then stated as follows:

           [T]he monetary award of the $50,000 will be
           adequate to support the wife over the next
           several years during which she can, if she is
           able, obtain the necessary means to become a
           doctor. If not, she can certainly go back to
           work as a physician's or a medical assistant
           and make a perfectly adequate livelihood.

     Under Code § 20-107.1(F), the trial court was required to

identify those factors listed in Code § 20-107.1(E) that support

its denial of spousal support to wife.    We believe the trial

court's statement quoted above was intended to satisfy that

requirement with respect to two of the factors listed in Code

§ 20-107.1(E):   "[t]he provisions made with regard to the

marital property under [Code] § 20-107.3" and "[t]he earning

capacity, including the skills, education and training of the

parties . . . ."   In the statement in question, the trial court

merely pointed out that, if she chose to remain voluntarily

unemployed, wife could use the monetary award to return to school.

Thus, contrary to wife's assertions, the trial court did not find

that the monetary award should be used for wife's support.

                    III.   EQUITABLE DISTRIBUTION

     Wife also contends the trial court erred (1) in classifying

the marital home as husband's separate property and awarding it to

                                - 6 -
husband, (2) in ordering her to vacate possession of the marital

home prior to the date she would have been required to do so under

the terms of a prior protective order, (3) in awarding various

financial and investment accounts to husband, and (4) in awarding

her a monetary award of only $50,000.

     Wife addresses each of these claims individually in her

opening appellate brief.    Wife's brief, however, fails to meet the

requirements of Rule 5A:20(e) with respect to each of these

issues.   Wife fails to present any principles of law or to argue

the issues with any specificity, relying instead on broad,

conclusory assertions.   Wife also fails to provide any citation to

controlling legal authority that supports her position with

respect to any of these issues.      Accordingly, wife's arguments do

not merit appellate review.     See Buchanan, 14 Va. App. at 56, 415

S.E.2d at 239.

     Wife also argues that the trial court erred in awarding the

automobile in husband's possession to husband.     Wife, however,

made no such argument before the trial court.     Accordingly, we do

not address this claim on appeal.     See Ohree, 26 Va. App. at 308,

494 S.E.2d at 488; Rule 5A:18.

                         IV.    ATTORNEY'S FEES

     Wife lastly contends the trial court erred in denying her an

award of attorney's fees.      Wife's entire argument regarding

attorney's fees states as follows:



                                  - 7 -
               Given the greater resources and earning
          power of Husband, and the lack of same of the
          Wife, it was error for the trial court not to
          award Wife attorney's fees, especially when
          the court did not find her at fault for the
          dissolution of the marriage.

Again, Rule 5A:20(e) precludes our review of this issue in light

of the inadequacy of wife's attempt at appellate argument.   See

Buchanan, 14 Va. App. at 56, 415 S.E.2d at 239.

     Wife's appeal being procedurally barred or without merit, we

deny her request for appellate attorney's fees.   See O'Loughlin v.

O'Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996).

     For these reasons, we affirm the judgment of the trial court.

                                                          Affirmed.




                              - 8 -